Citation Nr: 1226644	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-41 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD or depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.    

In March 2012 the Board remanded the case in order for the RO to afford the Veteran a Travel Board hearing before a Veterans Law Judge, which was held in May 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is remanding this case to ensure appropriate efforts are made to obtain all the records of the Veteran's psychiatric treatment as may be available.  The Board is also seeking additional service personnel records regarding any non-judicial punishment the Veteran received as these may reflect behavior which in retrospect could be considered indicative of a psychiatric illness.  Lastly, the Board requests the Veteran undergo a VA examination to address the underlying medical questions presented by this case.  

In this regard, a VA hospital discharge summary report dated in January 1984 shows that while hospitalized to treat urinary symptomatology associated with residuals of a thoracic spine injury that occurred after service, the Veteran was also "sent to psychiatry for evaluation." The January 1984 hospital discharge summary report contains a cursory reference to findings by the VA psychiatry providers.  However, the claims file does not contain any VA psychiatry records from that hospitalization, nor any other VA psychiatric treatment records prior to March 2007 when he was hospitalized and treated by VA for a diagnosis of PTSD with depression.  

The report of the March 2007 VA hospitalization contains a past psychiatric history including of a 1989 hospitalization at Mineral Area Hospital in Farmington, Missouri, for depression and suicide attempt; and of treatment in 1994 and 1995 for a diagnosis of PTSD. The Veteran reported that his depression was followed by the VA Spinal Cord Injury Psychologist.  A September 2007 VA psychology note shows that a treating staff psychologist indicated she had treated the Veteran for several years.  There are no treatment records on file of VA psychiatric treatment prior to March 2007.  The Veteran testified in May 2012 that the Mineral Area Hospital records had been destroyed.

VA treatment records dated in April 2009 contain a diagnosis of adjustment disorder unspecified.  Those records include an active problem list including acquired psychiatric disorders of depressive disorder NEC (not elsewhere classified); mood disorder, not otherwise specified; PTSD; and anxiety disorder.  Those records include a psychiatric history of prior psychiatric hospitalization in 1979 for 20 hours due to severe anger, hospitalization in 2007 for seven days for PTSD, and a reported history of a suicide attempt in 1989 per medical records.   Other than the March 2007 VA hospitalization report, the claims file does not contain any records associated with treatment referenced in the April 2009 VA record psychiatric history. 

During the May 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that his psychiatric disorder was due to stressors associated with his role as a firefighter when stationed at Dover Air Force Base, including standby watch when planes unloaded coffins with dead bodies arriving from the war in Vietnam, and standby duties when the base would go on alert and nuclear warheads were loaded onto planes in close proximity to the Veteran.  During the May 2012 hearing, he further indicated that he had been treated by VA for anxiety for 30 or 40 years, since 1973, at the spinal cord unit at Jefferson Barracks VA Medical Facility.  He also indicated that he had stress and mental health issues during service, and that he was punished under Article 15 three times for improper uniform.  

Service personnel records show that the Veteran's military specialty was fire protection specialist, and that he had service including in the 436 Civil Engineer Squadron at Dover Air force Base between January and June 1966.  Such service is consistent with the Veteran's report of witnessing the arrival of coffins from the war in Vietnam, and loading of material on planes he believed to be munitions. 

In sum, there are indications of VA and private treatment for which the claims file and Virtual VA electronic file contain no records.  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, any ongoing medical records should also be obtained prior to any examination.  38 U.S.C.A. § 5103A(c) (West 2002).

Given the foregoing, after obtaining any additional medical records, an examination should be scheduled to obtain an opinion on the likelihood that any psychiatric disability diagnosed is related to the Veteran's period of active service; or in the case of any diagnosed psychosis, became manifest to a compensable degree within one year of discharge from service.  In the case of any diagnosed PTSD, an opinion is necessary as to whether the claimed stressors are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records not on file dated since June 1966 pertaining to the Veteran's psychiatric condition, to specifically include psychiatric treatment during a January 1984 VA hospitalization; VA psychiatric treatment in 1994 and 1995; and any psychiatric treatment received from a VA "spinal cord injury psychologist" including at a VA spinal cord unit or other unit at Jefferson Barracks VA Medical Facility of the VA St. Louis Health Care System.  Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  Any medical records obtained should be associated with the claims file.

2.  Advise the Veteran that he may submit lay statements including from others who have first-hand knowledge, or were contemporaneously informed, of his psychiatric problems and any associated chronicity or continuity of symptoms since service.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After completion of the above actions, schedule the Veteran for VA examination by a psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder.  The examiner should conduct all necessary studies, and all findings should be set forth in the report.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  The examiner should elicit from the Veteran a narrative of his history of relevant symptoms during and since service; and any stressors (stressful events) he attributes as a cause of PTSD.

After review of the medical evidence on file and examination, the examiner should identify any acquired psychiatric disorder.  For any acquired psychiatric disorder identified, other than PTSD, the examiner should provide an opinion addressing the following:   
whether it is as likely as not (a probability of 50 percent or greater) that the psychiatric disorder manifested itself during service.  (In the event a psychosis is diagnosed, the examiner should opine whether it manifested in service or to a degree of 10 percent disabling within one year after service.)  

The examiner should comment on the evidentiary basis for any etiological opinion relating any current acquired psychiatric disability to service.  The examiner should specifically comment on the behavior of the Veteran in service resulting in three cases of punishment under Article 15 (as discussed in the March 2010 Travel Board hearing transcript), and any relationship between this behavior in service and any psychiatric disorder diagnosed later after service. 

If the examiner diagnoses the Veteran as having PTSD, the examiner should address the following:  
(a) is(are) the claimed in-service stressor(s) adequate to support a diagnosis of PTSD, and 
(b) are the Veteran's symptoms related to the claimed in-service stressor(s)?

A complete rationale for the opinions offered should be provided, and if it is not possible to provide the requested opinions without resorting to speculation, that should be stated, and the reasons that is so explained.  

4.  After the requested development has been completed, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


